DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 12 are objected to because of the following informalities: 
the limitation: 
types of electronic device which have been used by the user; online interaction by the user 
believed to be 
types of electronic device which have been used by the user; and online interaction by the user. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1: Is the claimed invention a statutory category of invention?
Claims 1 and 11 are directed to a method for selecting content (Step 1, Yes).  

Step 2A, Prong 1: Does the claim recite an abstract idea?
Re Claims 1, 11: the limitation of steps: … deriving a mental state of the user based on the activity information; selecting suitable learning content for output to the user; providing the selected learning content to the user, such that suitable learning content is selected based on the mental state of the user before the commencement of delivery of the learning content as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  This type of mental process can be practically performed in the human mind, for instance by a human teacher who can visually deriving a mental state of the user based on the activity information; mentally selecting suitable learning content for output to the user; mentally providing the selected learning content to the user.  The mere nominal recitation of a processor, a database performing these steps does not take the claim limitation outside of the mental processes grouping. Thus, the claim recites a mental process (Step 2A, Prong 1: yes).

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
Per the 2019 Revised Patent Subject Matter Eligibility Guidance, if a claim as a whole integrates the recited judicial exception into a practical application of that exception, a claim is not "directed to" a judicial exception. Alternatively, a claim that does not integrate a recited judicial exception into a practical application is directed to the exception. Evaluating whether a claim integrates an abstract idea into a practical application is performed by a) identifying whether there are any additional elements recited in the claim beyond the abstract idea, and b) evaluating those additional elements individual and in combination to determine whether they integrate the abstract idea into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. Exemplary considerations indicative that an additional element (or combination of elements) may have or has not been integrated into a practical application are set forth in the 2019 PEG.
With respect to the instant claims, claims 1 and 11 recite the additional elements of: a user interface, a processor, a database structure.  The limitation of a user interface includes a processor and a database structure consists of a step of generic data output which is a form of insignificant extra solution activity. It is particularly noted that the use of a computing device "as a tool" to perform an abstract method and steps that only amount to extra solution activity are indicated in the 2019 PEG as examples that an additional element has not been integrated into a practical application.  Even in combination, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits, such as an improvement to a computing system, on practicing the abstract idea (STEP 2A, Prong 2: NO). 

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Claims 1 and 11 recite the additional elements of: a user interface, a processor, a database structure set forth above for Step 2A, Prong 2.  Regarding these limitations: Applicant's specification only describes these features in a highly generic manner by stating that " The processor can be implemented in numerous ways, with software and/or hardware, to perform the various functions required. The processor typically employs one or more microprocessors that may be programmed using software (e.g., microcode) to perform the required functions …. circuitry that may be employed in various embodiments of the present disclosure include, but are not limited to, conventional microprocessors, application specific integrated circuits (ASICs), and field-programmable gate arrays (FPGAs). " in the Applicant’s published application, para. [0155] – [0157].   There is no indication in the Specification that Applicants have achieved an advancement or improvement in computer technology and storage technology.  Dependent claims 2 – 10 and 12 – 15 inherit the deficiencies of their respective parent claims through their dependencies and do not recite additional limitations sufficient to direct the claims to more than the claimed abstract idea, and are thus rejected for the same reasons.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 5, 7 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Aylesworth et al. (US 2015/0206443 A1) in view of McDermott et al. (US 2018/0286272 A1).
Re claims 1, 11:
1. Aylesworth teaches a user interface system (Aylesworth, Abstract; fig. 3), comprising: 
an input for receiving activity information relating at least to electronic device usage by the user (Aylesworth, Abstract, “a usage detection module … determine a platform-external usage corresponding the learner profile for characterizing the platform external usage external to the management platform”); 
an output for providing learning content to a user (Aylesworth, [0061]; [0058]), wherein the learning content is associated with a set of learning goals each having an associated difficulty level (Aylesworth, [0105], “The learner profile 308 is a set of information identifying the user, a trait or characteristic of the user, or a combination thereof. For example, the profile portion 302 can include an identification information 310, a learning style 312, a learning goal 314”; [0007], “generate a learner knowledge model including a mastery level”; [0048], “mastery level 208 corresponding to the subject matter 204”; [0144], “The difficulty rating 346 is an evaluation of the mastery level 208 of the user required for successfully completing the learning activity. The difficulty rating 346 can be represented by an arbitrary value, a scale, a threshold”); 
a processor which is adapted to derive a mental state of the user based on the activity information received during a preceding finite time period (Aylesworth, [0077], “The learner focus level 236 is a representation of attention given by the user to the learning session 210. The learner focus level 236 can be indicated by a relative quantity or a rating, such as low-middle-high or a percentage”; [0167], “the platform-external usage 414 based on contextual information, such as a time, a duration, a frequency, or a combination thereof for the activity or the usage”; [0522], “The timing module 1414 can temporally schedule the learning activity by determining a start time or a due date for the learning session 210”; [0377], “The lesson generator module 746 can determine the schedule recommendation 256 as the corresponding duration”); 
a database structure storing (Aylesworth, fig. 1): the learning content; first information about the learning goals of the learning content and their associated difficulty levels (Aylesworth, [0105], “The learner profile 308 is a set of information identifying the user, a trait or characteristic of the user, or a combination thereof. For example, the profile portion 302 can include an identification information 310, a learning style 312, a learning goal 314”; [0007], “generate a learner knowledge model including a mastery level”; [0048], “mastery level 208 corresponding to the subject matter 204”; [0144], “The difficulty rating 346 is an evaluation of the mastery level 208 of the user required for successfully completing the learning activity. The difficulty rating 346 can be represented by an arbitrary value, a scale, a threshold”); and 
second information about the mental state of the user derived by the processor (Aylesworth, [0077], “The learner focus level 236 is a representation of attention given by the user to the learning session 210. The learner focus level 236 can be indicated by a relative quantity or a rating, such as low-middle-high or a percentage”; [0167], “the platform-external usage 414 based on contextual information, such as a time, a duration, a frequency, or a combination thereof for the activity or the usage”); and 
a content selection unit (Aylesworth, [0377], “The lesson generator module 746 can determine the schedule recommendation 256 as the corresponding duration”).

11. Aylesworth teaches a user interface method (Aylesworth, Abstract; fig. 3), comprising: 
receiving activity information relating at least to electronic device usage by the user (Aylesworth, Abstract, “a usage detection module … determine a platform-external usage corresponding the learner profile for characterizing the platform external usage external to the management platform”); 
deriving a mental state of the user based on the activity information received during a preceding finite time period (Aylesworth, [0077], “The learner focus level 236 is a representation of attention given by the user to the learning session 210. The learner focus level 236 can be indicated by a relative quantity or a rating, such as low-middle-high or a percentage”; [0167], “the platform-external usage 414 based on contextual information, such as a time, a duration, a frequency, or a combination thereof for the activity or the usage”; [0522], “The timing module 1414 can temporally schedule the learning activity by determining a start time or a due date for the learning session 210”; [0377], “The lesson generator module 746 can determine the schedule recommendation 256 as the corresponding duration”); 
first information about the learning goals of the learning content and their associated difficulty levels (Aylesworth, [0105], “The learner profile 308 is a set of information identifying the user, a trait or characteristic of the user, or a combination thereof. For example, the profile portion 302 can include an identification information 310, a learning style 312, a learning goal 314”; [0007], “generate a learner knowledge model including a mastery level”; [0048], “mastery level 208 corresponding to the subject matter 204”; [0144], “The difficulty rating 346 is an evaluation of the mastery level 208 of the user required for successfully completing the learning activity. The difficulty rating 346 can be represented by an arbitrary value, a scale, a threshold”); and 
second information about the mental state of the user (Aylesworth, [0077], “The learner focus level 236 is a representation of attention given by the user to the learning session 210. The learner focus level 236 can be indicated by a relative quantity or a rating, such as low-middle-high or a percentage”; [0167], “the platform-external usage 414 based on contextual information, such as a time, a duration, a frequency, or a combination thereof for the activity or the usage”); and 
providing the selected learning content to the user (Aylesworth, [0377], “The lesson generator module 746 can determine the schedule recommendation 256 as the corresponding duration”).

Aylesworth does not explicitly disclose determine whether or not those goals have been met; and a content selection unit, which is adapted to select suitable learning content for output to the user based on the first information and the second information, such that suitable learning content is selected based on the mental state of the user before the commencement of delivery of the learning content (Claim 1).  whether or not those goals have been met; selecting suitable learning content for output to the user, wherein the learning content is associated with a set of learning goals each having an associated difficulty level, wherein the selecting is based on: first information about the learning goals of the learning content and their associated difficulty levels, and whether or not those goals have been met; and second information about the mental state of the user; and providing the selected learning content to the user, such that suitable learning content is selected based on the mental state of the user before the commencement of delivery of the learning content (Claim 11).  

McDermott teaches an invention related an effective and rapid video game-based training curriculum to improve the cognitive skills (McDermott, Abstract).  McDermott teaches whether or not those goals have been met (McDermott, [0009], “motivation to the user to develop an inner voice in the user (e.g., dynamically provides guidance and motivation to the user avatar to achieve the desired goal by learning targeted cognitive skills”); and a content selection unit, which is adapted to select suitable learning content for output to the user based on the first information and the second information, such that suitable learning content is selected based on the mental state of the user before the commencement of delivery of the learning content (McDermott, [0009]; [0101], “person to guide his or her future action or inaction to achieve that desired goal … the game (e.g., the learning curriculum of the challenge tasks) instantly adapts to the user's changing attention state level and/or performance so as not to become too easy or too difficult for the user”; [0104]; “the game (e.g., the learning curriculum of the challenge tasks)” – content; “too easy or too difficult” and “desired goal” – first information; “attention state level” - second information).  Therefore, in view of McDermott, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method/system described in Aylesworth, by selecting content based on difficulty, goal and attention level as taught by McDermott, in order to provide learning content (e.g., the learning curriculum of the challenge tasks) instantly adapts to the user's changing attention state level and/or performance so as not to become too easy or too difficult for the user (e.g., and thus fully engaging the user through their iterative failure, striving and success) (McDermott, [0101]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method/system described in Aylesworth, by determining whether or not the goals have been met as taught by McDermott, in order to determine the effectiveness of the learning content in achieving the goal.

Re claims 2, 12:
2. The system of claim 1, wherein the activity information relates to one or more of: app usage by the user; types of electronic device which have been used by the user; online interaction by the user.  12. The method of claim 11, comprising collecting activity information which relates to one or more of: app usage by the user; the type of electronic device used by the user; online interaction by the user (Aylesworth, Abstract, “a usage detection module … determine a platform-external usage corresponding the learner profile for characterizing the platform external usage external to the management platform”; [0174]).

Re claims 3 – 4:
3. The system of claim 1, wherein the learning content comprises a set of elements, each categorized with a respective output modality.  4. The system of claim 3, wherein the elements of the learning content are each categorized with different characteristics relating to one or more of: the depth of content; the communication agent; the tone; and the language complexity (Aylesworth, [0149], “the subject connection model 348 can describe the connection between learning various tenses for verbs in language and hearing comprehension, sentence structure, grammar, or a combination thereof.”).

Re claims 5, 13:
5. The system of claim 1, wherein the database structure further comprises historical information relating to historical activity information and compliance data of the user, thereby providing information about the effectiveness of previous selected content.  13. The method of claim 11, comprising selecting the most suitable learning content further taking account of historical information relating to historical activity information and compliance data of the user (Aylesworth, [0079], “example, the identity, learning history, a learning attribute, or a combination thereof for the user or the user's community can be a basis for the error cause estimate 238”; [0158], “The external entity assessment 406 can include an overall score, effectiveness, a rating, compatibility, or a combination thereof given by the user, corresponding to the user, or a combination thereof”).

Re claims 7 - 8:
7. The system of claim 1, wherein the processor is further adapted to determine a user attention level from the activity information (Aylesworth, [0065], “a learner focus level”).  

8. The system of claim 1, wherein the processor is further adapted to determine a user mental fatigue from the activity information (Aylesworth, [0065], “a learner focus level”; a low focus level suggests that a user is unfocused or mental fatigue).

Re claims 9 – 10:
9. The system of claim 1, wherein the database further comprises information relating to the user's personal activity agenda (Aylesworth, [0105], “learner schedule calendar 318”; [0111], “The learner schedule calendar 318 can include an activity, an event, a meeting, a note, an appointment, a reminder, a trigger, or a combination thereof corresponding to a specific date, a specific time, or a combination thereof”).

10. The system of claim 1, comprising an input for receiving location information from a portable device of the user (Aylesworth, [0193], “the location unit 520 can utilize components such as an accelerometer or GPS receiver”; [0036]).

Re claim 15:
15. A computer program comprising computer program code means which is adapted, when said program is run on a computer, to implement the method of claim 11 (Aylesworth, [0033]).

Re claim 14:
Aylesworth does not explicitly disclose providing health learning content to a user.  McDermott teaches providing health learning content to a user (McDermott, Abstract, “The game-based system provides a medical professional, clinician … ”; from [0190], [0187], “cognitive behavioral therapy”).  Therefore, in view of McDermott, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method described in Aylesworth, by providing health learning content as taught by McDermott, to provide learning content to a medical professional and clinician. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Aylesworth in view of McDermott as applied to claim 1 above, and further in view of Oobayashi et al. (US 2015/0317592 A1)
Re claim 6:
Aylesworth teaches a learner focus level (Aylesworth, [0077]).  Aylesworth does not explicitly disclose a ratio.  Oobayashi teaches an invention related to a concentration ratio measurement apparatus that can objectively measure a concentration ratio of a worker performing a mental work (Oobayashi, Abstract).  Oobayashi teaches 6. The system of claim 1, wherein the processor is adapted to: determine a dominant mental state based on a ratio ρ=τserious/τnon-serious between the duration of device interaction and app/online behavior that is more serious to that which is less serious; and use the ratio to determine if the user is in a serious mental state or a non-serious mental state (Oobayashi, [0008] - [0009], “concentration time”, “non-concentration time”; [0072]; [0076]).  Therefore, in view of Oobayashi, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system described in Aylesworth, by providing the ratio as taught by Oobayashi, to provide a value to indicate the effectiveness by a student in using his/her time. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048. The examiner can normally be reached Monday thru Friday; 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK YIP/             Primary Examiner, Art Unit 3715